DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1, 3, 5 — 9 and 13 — 14 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Beyers et al (U.S. Patent No. 9,212,291 B2) in view of Wells (U.S. Patent No.
5,520,939) and Bargmann et al (U.S. Patent Application Publication No. 2004/0038061 A1) and Gelotte et al (U.S. Patent Application No. 2006/0286217 Al).
.	With regard to Claim 1, Beyers et al disclose a reclosable package (pack; column 11,
lines 4 — 5) comprising a container that is a tray comprising PET, that is a backing film, therefore rigid, and on the surface of the backing film a pressure sensitive adhesive layer and on the surface of the pressure sensitive adhesive layer a sealable layer (the PET film is furnished with a PSA layer and a sealable layer; column 11, lines 47 — 58); the tray is sealed by sealing of the sealing layer to the sealing layer of a closure film, which also comprises a layer of PET (column 11, lines 59 — 65); when the package is opened the pressure sensitive layer tears, so that the surfaces of the closure and tray comprise a pressure sensitive adhesive layer (at least one of the two contact faces of the two separated packaging elements; column 12, lines 9 — 15); the surface of the tray is therefore a first surface, and the pressure sensitive adhesive layer is a delamination layer, and the closure is a lid, having a surface that is a second surface, and each surface has a uniform outer finish, and the combination of the pressure sensitive layer and sealable layer of the tray is structurally identical to a laminated layer, and the delamination layer separates in response to a peeling force, and separates into a first planar portion on the tray and a second planar portion on the lid; the lid is repeatedly reclosable to secure the lid on the tray through engagement and disengagement of the first portion with the second portion (repeated closing; column 12, lines 17— 19); separation of the delamination layer requires a force less than the claimed force (fracture; column 15, lines 55 — 65); the delamination layer is therefore configured to be peeled apart at the claimed force. The claimed aspect of ‘ultrasonically’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. Beyers et al do not explicitly disclose that the seal is hermetic. However, it would have been obvious for one of ordinary skill in the art to provide for a seal that is hermetic, as a seal is disclosed. Beyers et al fail to disclose a tray having a flange that is a first mating surface, and a lid that is rigid having a flange having a second mating surface and a flange having a thickness of 18 — 28 mils.
Wells teaches a container that is a tray having a lid that is rigid (column 3, line 25 — 39),
the tray and lid both comprising flanges (column 5, lines 1 — 8), and that it is known in the art
to provide for the selection of desired sealants or adhesives to provide opening (peeling; column
5, lines 5 — 12) for the purpose of containing bacon (column 3, lines 25 — 39).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
container that is a tray having a lid that is rigid, the tray and lid comprising a flange, in order to
provide for containing bacon as taught by Wells. A first mating surface and a second mating
surface would therefore be obtained.
Beyers et al also do not disclose that the delamination layer comprises an oriented polymer material formed with polymeric molecules aligned in a direction such that the polymer material peels along the direction. However, Bargmann et al teach that it is well known in the art for pressure sensitive adhesives to be oriented, in order to influence stiffness and strength (paragraph 0005). It therefore would have been obvious for one of ordinary skill in the art to provide for orientation in order to influence stiffness and strength as taught by Bargmann et al. An oriented polymer material formed with polymeric molecules aligned in a direction, such that the polymer material peels along the direction, would therefore be obtained. 
Gelotte et al teach a tray having a flange thickness of, for example, 30 to 40 mils (paragraph 0023), for the purpose of the purpose of providing a tray that is highly translucent (paragraph 0024).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
first flange and second flange thickness of 30 to 40 mils in order to obtain a tray that is
highly translucent as taught by Gelotte et al. Although the claimed range of 15 to 28 mils is not disclosed, it would have been obvious for one of ordinary skill in the art to provide for the claimed range, as the thickness of 30 to 40 mils is provided as an example.
Beyers et al do not explicitly teach a first and second laminated layer having a thickness
of 1.5 to 2.5 mils. However, the thickness of the delamination layer is 1 to 50 m (column 8, line
7) and the thickness of the sealant layer is 5 to 100 m (column 9, lines 52 — 53) and the
thickness of the second laminated layer is 65 m in an example (column 15, lines 33 — 40). It
would have been obvious for one of ordinary skill in the art to provide for a second laminated
layer having a thickness of 1.5 to 2.5 mils as a thickness of 65 m is disclosed in an example.
Although the disclosed range of thickness of the first laminated layer is not identical to the
claimed range, the disclosed range overlaps the claimed range. It would have been obvious for
one of ordinary skill in the art to provide for any amount within the disclosed range, including
those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 3, Beyer et al disclose a barrier layer between the delamination
layer and the sealant layer (column 10, lines 52 — 56).
With regard to Claim 5, Beyer et al discloses further layers, including an adhesive layer
disposed between the delamination layer and the flange, which is an adhesion promoter (column
7, lines 47 — 51).
With regard to Claim 6, an adhesive layer comprising polyethylene is not disclosed by
Beyer et al. However, the tray comprises polyethylene, and comprises multiple layers, because
coextruded layers are disclosed (coextrudates; column 8, lines 12 — 26). It would have been
obvious for one of ordinary skill in the art to provide for a coextruded layer comprising
polyethylene, therefore an adhesive layer comprising polyethylene, as the tray comprises
polyethylene, and comprises multiple layers.
With regard to Claim 7, Beyer et al do not explicitly disclose a sealant layer that is
ethylene vinyl acetate. However, a homopolymer or copolymer of polyethylene is disclosed
(column 9, lines 17 — 19). It would have been obvious for one of ordinary skill in the art to
provide for ethylene vinyl acetate, as a copolymer of polyethylene is disclosed.
With regard to Claim 8, the sealant layer of the tray and lid comprise polyethylene
(column 11, lines 47 — 65 of Beyer et al)
With regard to Claim 9, a tray comprising APET is disclosed (column 8, lines 27 — 30 of Beyer et al).
With regard to Claims 13 – 14, the claimed aspect of ‘coextruded’ is a product — by —
process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is
unpatentable even though the prior art product was made by a different process. MPEP 2113.

3. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beyers et al (U.S.
Patent No. 9,212,291 B2) in view of Wells (U.S. Patent No. 5,520,939) and Bargmann et al (U.S.
Patent Application Publication No. 2004/0038061 A1) and Gelotte et al (U.S. Patent Application No. 2006/0286217 Al) and further in view of Rehmer et al (EP 445641; U.S. Patent No. 5,202,483 is used as English translation).
Beyers et al, Wells, Bargmann et al and Gelotte et al disclose a package as discussed above. Beyers et al, Wells and Bargmann et al and Gelotte et al do not explicitly disclose a delamination layer comprising ethylene propylene polymer. However, the delamination layer is disclosed in Rehmer et al (column 2, lines 31 — 34 of Beyers et al) which discloses copolymerization with ethylene and propylene (comonomers are ethane and propene; column 6, lines 30 — 53 of Rehmer et al). It would have been obvious for one of ordinary skill in the art to provide for copolymerization with ethylene propylene polymer, as copolymerization with ethylene and propylene is disclosed.

4. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beyers et al (U.S.
Patent No. 9,212,291 B2) in view of Wells (U.S. Patent No. 5,520,939) and Bargmann et al (U.S.
Patent Application Publication No. 2004/0038061 A1) and Gelotte et al (U.S. Patent Application No. 2006/0286217 Al) and further in view of Walther et al (U.S. Patent Application Publication No. 2014/0205821 A1).
Beyers et al, Wells, Bargmann et al and Gelotte et al disclose a package as discussed above. Beyers et al, Wells, Bargmann et al and Gelotte et al fail to disclose a barrier layer comprising ethylene — vinyl alcohol copolymer. However, Walther et al disclose that films comprising ethylene — vinyl alcohol copolymer are well known in the art to provide a barrier to oxygen (paragraph 0002 of Walther et al). It would have been obvious for one of ordinary skill in the art to provide for ethylene — vinyl alcohol copolymer in order to provide an oxygen barrier that is well known in the art as taught by Walther et al.

5. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beyers et al (U.S.
Patent No. 9,212,291 B2) in view of Wells (U.S. Patent No. 5,520,939) and Bargmann et al (U.S.
Patent Application Publication No. 2004/0038061 A1) and further in view of Rehmer et al (EP
445641; U.S. Patent No. 5,202,483) and Walther et al (U.S. Patent Application Publication No.
2014/0205821 A1).
Beyers et al, Wells and Bargmann et al disclose a package as discussed above. As stated
above, it would have been obvious for one of ordinary skill in the art to provide for ethylene
propylene polymer and a barrier layer comprising ethylene — vinyl alcohol copolymer.


ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated March 4, 2022, that one of ordinary skill in the art would not have modified Beyers et al at all, and also not with the flanges taught by Wells, because containment of bacon is achieved by Beyers et al alone, as Beyers et al disclose containment of meat products.
However, bacon is not specifically taught by Beyers et al. The invention of Beyers et al is also not limited to a tray that does not have flanges, and in fact no specific structure of the tray is disclosed. Wells is therefore not cited for the purpose of modifying Beyers et al, but instead for the purpose of defining a specific structure that would have been obvious for packaging a specific meat product.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782